—Appeal by the de*560fendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered March 19, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s submission of the verdict sheet to the jury did not constitute error. The verdict sheet, which included the offense to be considered and the possible verdicts, was entirely neutral. It complied with CPL 310.20 (2) and did not undermine the defendant’s presumption of innocence (see, CPL 310.20 [2]; cf., People v Spivey, 81 NY2d 356; People v Taylor, 76 NY2d 873; People v Piazza, 48 NY2d 151; People v Koschtschuk, 119 AD2d 994). There was no risk that the deliberative process or the ultimate determination of guilt was in any way affected by the verdict sheet (see, People v Plummer, 237 AD2d 387). Joy, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.